Exhibit 10.7








September 10, 2002






Mr. Michael Ferrantino
12 Martingale Lane
Andover, MA  01810


Dear Mike:


I am pleased to offer you the position of President and CEO of Valpey-Fisher
Corporation.  I will nominate you for election as a Director of the Company.  As
you are aware, MATEC and Valpey-Fisher have merged and MATEC is the survivor
with a name change to Valpey-Fisher Corporation.


Your base salary will be $200,000.00 with a performance bonus of 50% of base
salary (Management Incentive Plan) based on a set of objectives determined by
the Board of Directors beginning for the 2003 calendar year.  The current status
of our industry and the company’s current performance, of course, will be taken
into account.


Valpey-Fisher Corporation will make the premium payments for a portion of policy
year six and full payment of $45,481 each of year 7, 8, 9 and 10, or a lesser
period if employment ceases on the American General Life-Corporate American
Insurance/Retirement Plan.  Valpey-Fisher Corporation understands there may be
no recovery of the premiums paid and you understand there may be withholding and
tax reporting requirements. You will, of course, get your own tax counsel on
this matter.  You will be eligible to participate in the group insurance, profit
sharing-401K plan and other “fringe” benefits provided for Valpey-Fisher’s
salaried employees, subject to the terms and conditions of such benefits.  A
description of the current “fringe” benefits is enclosed.


As an inducement essential to your becoming an employee of Valpey-Fisher,
Valpey-Fisher, subject to Board of Directors approval, will grant you a
five-year vesting restricted stock plan.  The company will grant you 100,000
shares at the current market, but not less than book value.  You will pay $.05
per share of the purchase price or $5,000.00.  The company will pay you a
tax-offset bonus approximating the tax due on the grant, which is currently
estimated to be $175,000.  You would file an 83B election.  My understanding is
your future appreciation would be long-term capital gain if held one year or
more. You will, of course, get your own tax counsel on this matter.
 
 
- 68 -

--------------------------------------------------------------------------------

 
Mr. Michael Ferrantino
9/10/02
Andover, MA  01810
Page 2

 
 
Subject to Board of Directors approval, you will be granted an incentive stock
option for 200,000 shares of common stock at the greater of current market or
book value pursuant to the company’s 1992, 1999 and 2001 stock option
plans.  Immediately $100,000 worth, or approximately 28,000 shares, will be
vested that you may purchase.  The balance of approximately 172,000 shares will
vest over five years.


In the event of sale of the company, all shares will become fully vested.  The
company will use its best efforts to register the resale of the restricted
shares and keep in effect its existing registration statements on form S8 with
respect to the 1992, 1999 and 2001 stock option plans.  Also, in the event of
the sale of Valpey-Fisher within the next five years, you will be paid a 2x base
salary severance should you not be offered a position of President and CEO of
the new entity immediately following a sale.


Our industry is undergoing a very difficult period; however, we believe it also
presents a great opportunity for Valpey-Fisher with its history, strong balance
sheet and publicly traded stock.  Your objectives will be to stabilize the
current operations, continue with new product development, improve customer
response time, improve staffing and teamwork, and get a good grasp of the
crystal oscillator market.  You will also work with the undersigned in planning
strategy and expansion by a product or business acquisition.


You understand that the above description is an outline of the key terms only
and will be superceded by the definitive restrictive stock and stock options
agreements to be entered into between you and Valpey-Fisher Corporation.


Your signature indicates acceptance of this proposed employment offer subject to
clarification and counsel’s review as needed.
 

 
Sincerely,
         
/s/ Ted Valpey, Jr.
 
Ted Valpey, Jr.
 
Chairman

 
 
Agreed and Accepted:


/s/ Michael Ferrantino                                                      
Michael Ferrantino
 
 
- 69 -